DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 3 and 4 recites “in the first signal processing, data symbols included in each of the data streams are phase-rotated using a phase rotation value that is defined per data symbol”, the specification of the instant application does not recite a phase rotation value.  The examiner suggests amending the specification to include the description for the “phase-rotated using a phase rotation value”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,239888 B2 in view of Kishigami (US 2012/0099554 A1).
Claim
Instant Application
Claim
US Patent 11,239,888 B2
3
A transmission apparatus comprising: 
a signal processing circuit that, in operation, generates control signals and data streams, the control signals being generated by performing a cyclic shift diversity scheme, the data streams being phase-rotated by first signal processing and phase-adjusted by second signal processing; and 
a transmitter that, in operation, transmits the control signals and the data streams through multiple antennas in a single carrier mode, wherein 
in the first signal processing, data symbols included in each of the data streams are phase- rotated using a phase rotation value that is defined per data symbol included in the data symbols, according to an order of the data symbols, 
in the second signal processing, the data symbols included in each of the data streams are phase-adjusted using a phase adjustment value that is defined per data stream included in the data streams, 
the control signals are generated from control data having a field indicating whether the data streams are modulated using the single carrier mode or not, and 
a data stream included in the data streams is transmitted after a control signal included in the control signals.
1
A transmission apparatus comprising: 
a signal processing circuit that, in operation, generates control signals and data streams, the control signals being generated by performing a cyclic shift diversity scheme, the data streams being phase-rotated by first signal processing and phase-adjusted by second signal processing; and 
a transmitter that, in operation, transmits the control signals and the data streams through multiple antennas in a single carrier mode, wherein 
in the first signal processing, data symbols included in each of the data streams are phase-rotated using a phase rotation value that is defined per data symbol included in the data symbols, according to an order of the data symbols, 
in the second signal processing, the data symbols included in each of the data streams are phase-adjusted using a phase adjustment value that is defined per data stream included in the data streams, and 
the control signals are generated from control data having a field indicating whether the data streams are modulated using the single carrier mode or not.
4
A transmission method executed by a transmission apparatus, comprising: 
generating control signals and data streams, the control signals being generated by performing a cyclic shift diversity scheme, the data streams being phase-rotated by first signal processing and phase-adjusted by second signal processing; and 
transmitting the control signals and the data streams through multiple antennas in a single carrier mode, wherein 
in the first signal processing, data symbols included in each of the data streams are phase- rotated using a phase rotation value that is defined per data symbol included in the data symbols, according to an order of the data symbols, 
in the second signal processing, the data symbols included in each of the data streams are phase-adjusted using a phase adjustment value that is defined per data stream included in the data streams, 
the control signals are generated from control data having a field indicating whether the data streams are modulated using the single carrier mode or not, and 
a data stream included in the data streams is transmitted after a control signal included in the control signals.
2
A transmission method executed by a transmission apparatus, comprising: 
generating control signals and data streams, the control signals being generated by performing a cyclic shift diversity scheme, the data streams being phase-rotated by first signal processing and phase-adjusted by second signal processing; and 
transmitting the control signals and the data streams through multiple antennas in a single carrier mode, wherein 
in the first signal processing, data symbols included in each of the data streams are phase-rotated using a phase rotation value that is defined per data symbol included in the data symbols, according to an order of the data symbols, 
in the second signal processing, the data symbols included in each of the data streams are phase-adjusted using a phase adjustment value that is defined per data stream included in the data streams, and 
the control signals are generated from control data having a field indicating whether the data streams are modulated using the single carrier mode or not.


(1) Regarding claim 3:
Claim 1 of US Patent 11,239,888 B2 discloses all subject matter of claim 3, except a data stream included in the data streams is transmitted after a control signal included in the control signals.
However, Kishigami teaches a process in figure 10 comprises step S8 and S8A, the base station apparatus transmits the individual control signal, and then transmits the individual data signal (para. 0130). 
It is desirable for a data stream included in the data streams is transmitted after a control signal included in the control signals because it enable a receiver to utilize the control signal to retrieve the data stream.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Kishigami in the apparatus of claim 1 of US Patent 11,239,888 B2 for the benefit of enabling retrieval of the transmitted data.
(2) Regarding claim 4:
Claim 2 of US Patent 11,239,888 B2 discloses all subject matter of claim 4, except a data stream included in the data streams is transmitted after a control signal included in the control signals.
However, Kishigami teaches a process in figure 10 comprises step S8 and S8A, the base station apparatus transmits the individual control signal, and then transmits the individual data signal (para. 0130). 
It is desirable for a data stream included in the data streams is transmitted after a control signal included in the control signals because it enable a receiver to utilize the control signal to retrieve the data stream.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Kishigami in the apparatus of claim 1 of US Patent 11,239,888 B2 for the benefit of enabling retrieval of the transmitted data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murakami et al. (US 10,972,163 B2) discloses a transmission method, transmission device, reception method and reception device.
Murakami et al. (US 2014/0029509 A1) discloses a signal generating method and signal generating device.
Lee et al. (US 2010/0322349 Al) discloses a method for transmitting data using cyclic delay diversity.
Murakami et al. (US 2015/0171937 A1) discloses a transmission method, reception method, transmitter, and receiver.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        10/27/2022